FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 23, 2012. OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1934 For the transition period from to . Commission file number 0-3189 NATHAN'S FAMOUS, INC. (Exact name of registrant as specified in its charter) Delaware 11-3166443 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) One Jericho Plaza, Second Floor – Wing A, Jericho, New York 11753 (Address of principal executive offices) (Zip Code) (516) 338-8500 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X AtNovember 2, 2012, an aggregate of 4,466,885 shares of the registrant's common stock, par value of $.01, were outstanding. NATHAN'S FAMOUS, INC. AND SUBSIDIARIES INDEX Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements. 3 Consolidated Financial Statements Consolidated Balance Sheets – September 23, 2012 (Unaudited) and March 25, 2012 3 Consolidated Statements of Earnings (Unaudited) - Thirteen and twenty-six weeks Ended September 23, 2012 and September 25, 2011 4 Consolidated Statements of Comprehensive Income (Unaudited) - Thirteen and twenty-six weeks Ended September 23, 2012 and September 25, 2011 5 Consolidated Statement of Stockholders’ Equity (Unaudited) – Twenty-six weeks Ended September 23, 2012 6 Consolidated Statements of Cash Flows (Unaudited) – Twenty-six weeks Ended September 23, 2012 and September 25, 2011 7 Notes to Consolidated Financial Statements
